Pope, Chief Jfidge.
In Count 1 of the accusation filed against him, defendant Luther Nathanial Parker was charged with driving under the influence of alcohol and in Count 2 he was charged with driving while his license was suspended. During the trial the judge directed a verdict in favor of defendant on Count 2 and the jury returned a guilty verdict on the DUI charge. The trial court, however, sentenced defendant on both counts. He appeals.
1. The State does not contest that the sentence on the charge for driving with a suspended license was improperly imposed and we reverse the sentence on that count of the accusation.
2. We have reviewed the trial transcript and reject defendant’s argument that the trial court erred in admitting evidence of the intoximeter test result because the State failed to lay a proper foundation for its admission. See Lattarulo v. State, 261 Ga. 124 (3, 4) (401 *325SE2d 516) (1991); McCann v. State, 158 Ga. App. 202, 203 (2) (279 SE2d 499) (1981). Thus, we affirm the conviction and sentence for DUI.
Decided February 10, 1993.
Little & Adams, Robert B. Adams, for appellant.
Jack O. Partain III, District Attorney, David W. McLeod, Assistant District Attorney, for appellee.

Judgment affirmed in part and reversed in part. Carley, P. J., and Johnson, J., concur.